            Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


     UNITED STATES OF AMERICA,
     Department of Justice, Antitrust Division
     450 Fifth Street NW, Suite 4000
     Washington, DC 20530,

                             Plaintiff,

             v.                                       Case No. 1:20-cv-3356

     NATIONAL ASSOCIATION OF
     REALTORS®
     430 North Michigan Ave.
     Chicago, IL 60611,

                             Defendant.



                                            COMPLAINT

       The United States of America brings this civil antitrust action to obtain equitable relief

against Defendant National Association of REALTORS®. The United States alleges as follows:

                               I.         NATURE OF THE ACTION

       1.         Defendant National Association of REALTORS® (“NAR”) has adopted a series of

rules, policies, and practices governing, among other things, the publication and marketing of real

estate, real estate broker commissions, as well as real estate broker access to lockboxes, that have

been widely adopted by NAR’s members resulting in a lessening of competition among real estate

brokers to the detriment of American home buyers. These NAR rules, policies, and practices

include:




                                                 1
            Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 2 of 11




               (a)     prohibiting NAR-affiliated multiple-listing services (“MLSs”) from

                       disclosing to prospective buyers the amount of commission that the buyer

                       broker will earn if the buyer purchases a home listed on the MLS;

               (b)     allowing buyer brokers to misrepresent to buyers that a buyer broker’s

                       services are free;

               (c)     enabling buyer brokers to filter MLS listings based on the level of buyer

                       broker commissions offered and to exclude homes with lower commissions

                       from consideration by potential home buyers; and

               (d)     limiting access to the lockboxes that provide licensed brokers with physical

                       access to a home that is for sale to only brokers who are members of a NAR-

                       affiliated MLS.

       2.      These NAR rules, policies, and practices have been widely adopted and enforced

by NAR-affiliated MLSs, and are, therefore, agreements among competing real estate brokers each

of which reduce price competition among brokers and lead to lower quality service for American

home buyers and sellers. Together, the agreements also have a cumulative anticompetitive effect.

The agreements individually and collectively unreasonably restrain trade in violation of Section 1

of the Sherman Act, 15 U.S.C. § 1, and should be enjoined.

       3.      Accordingly, the United States seeks an order requiring NAR to cease its activities

with respect to these rules, policies, and practices and providing additional relief.

                             II.     JURISDICTION AND VENUE

       4.      NAR is engaged in interstate commerce and in activities substantially affecting

interstate commerce. NAR transacts business throughout the United States. NAR’s membership

includes brokers and agents that conduct business across the United States in the local areas in

                                                  2
            Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 3 of 11




which each member operates. NAR’s rules, policies, and practices govern the conduct of its

members in all 50 states, including the conduct of all of NAR’s individual member brokers and

their affiliated agents and sales associates (“REALTORS®”). The anticompetitive rules, policies,

and practices alleged in this Complaint violate the Sherman Act and affect home buyers and sellers

located throughout the United States. The Court has subject matter jurisdiction under Section 4 of

the Sherman Act, 15 U.S.C. § 4, to prevent and restrain NAR from violating Section 1 of the

Sherman Act, 15 U.S.C. § 1.

       5.      NAR has consented to venue and personal jurisdiction in this District. Venue is also

proper in this judicial district under 28 U.S.C. § 1391(b)(1).

                                    III.   THE DEFENDANT

       6.      NAR is a trade association organized under the laws of Illinois with its principal

place of business in Chicago. It is the leading national trade association of real estate brokers and

agents. Among its members are licensed residential real estate brokers, including brokers who

provide real estate brokerage services to home sellers (“listing brokers”), home buyers (“buyer

brokers”), or both (collectively “residential brokers”).

                              IV.     INDUSTRY BACKGROUND

       7.      Among other activities, NAR establishes and enforces rules, policies, and practices,

that are adopted by NAR’s 1,400+ local associations (also called “Member Boards”) and their

affiliated MLSs that govern the conduct of NAR’s approximately 1.4 million-member

REALTORS® who are engaged in residential real estate brokerages across the United States.

       8.      The real estate brokerage business by its nature tends to be local. Most buyers and

sellers prefer to work with a broker who is familiar with local market conditions. As a result,



                                                  3
            Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 4 of 11




NAR’s member brokers and agents compete with one another in local listing broker and buyer

broker service markets to provide real estate brokerage services to home sellers and home buyers.

       9.      MLSs are joint ventures among competing brokers to facilitate the publishing and

sharing of information about homes for sale in a geographic area. The membership of an MLS is

generally comprised of nearly all residential real estate brokers and their affiliated agents in an

MLS’s service area. The geographic coverage of the MLS serving an area normally establishes the

geographic market in which competition among brokers occurs, although meaningful competition

among brokers may also occur in smaller areas, like a particular area of a city, in which case that

smaller area may also be a relevant geographic market.

       10.     In each area an MLS serves, the MLS will include or “list” the vast majority of

homes that are for sale through a residential real estate broker in that area. In most areas, the local

MLS provides the most up-to-date, accurate, and comprehensive compilation of the area’s home

listings. Listing brokers will use the MLS to market sellers’ properties to other broker and agent

participants in the MLS and, through those other brokers and agents, to potential home buyers. By

virtue of nearly industry-wide participation and control over important data, brokers offering

MLSs possess and exercise market power in the markets for the provision of real estate brokerage

services to home buyers and sellers in local markets throughout the country.

       11.     NAR, through its Member Boards, controls a substantial number of the MLSs in

the United States. NAR promulgates rules, policies, and practices governing the conduct of NAR-

affiliated MLSs that are set forth annually in the Handbook on Multiple Listing Policy

(”Handbook”). Under the terms of the Handbook, affiliated REALTOR® associations and MLSs

“must conform their governing documents to the mandatory MLS policies established by [NAR’s]

Board of Directors to ensure continued status as member boards and to ensure coverage under the

                                                  4
          Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 5 of 11




master professional liability insurance program.”       National Association of REALTORS®,

Handbook on Multiple Listing Policy 2020 (32nd ed. 2020), at iii.

       12.     NAR and its affiliated REALTOR® associations and MLSs enforce the

Handbook’s rules, policies, and practices as well as the rules, policies, and practices codified in

NAR’s Code of Ethics. NAR’s Code of Ethics states that “[a]ny Member Board which shall

neglect or refuse to maintain and enforce the Code of Ethics with respect to the business activities

of its members may, after due notice and opportunity for hearing, be expelled by the Board of

Directors from membership in the National Association.” National Association of REALTORS®,

Procedures for Consideration of Alleged Violations of Article IV, Section 2, Bylaws.

                          V.     THE UNLAWFUL AGREEMENTS

       13.     NAR’s Handbook and NAR’s Code of Ethics impose certain rules, policies, and

practices on NAR-affiliated MLSs that affect competition for the provision of buyer broker

services among those participating in a given MLS. In addition, some MLSs employ certain

practices that are not directly required by a NAR rule or policy, but that similarly affect

competition for the provision of buyer broker services among those participating in an MLS.

       14.     These rules, policies, and practices include: prohibiting an MLS from disclosing to

prospective buyers the amount of commission that the buyer broker will earn if the buyer purchases

a home listed on the MLS (“NAR’s Commission Concealment Rules”); allowing buyer brokers to

mislead buyers into thinking that buyer broker services are free (“NAR’s Free-Service Rule”);

enabling buyer brokers to filter MLS listings based on the level of buyer broker commissions

offered and to exclude homes with lower commissions from consideration by potential home

buyers (“NAR’s Commission-Filter Rules and Practices”); and limiting access to lockboxes that



                                                 5
           Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 6 of 11




provide licensed brokers physical access to a home that is for sale to only those real estate brokers

who are members of a NAR-affiliated MLS (“NAR’s Lockbox Policy”).

         15.   NAR’s and its affiliated MLSs’ adoption and enforcement of these rules, policies,

and practices which are described in more detail below, reflect concerted action between horizontal

competitors and constitute agreements among competing real estate brokers that reduce price

competition among brokers and lead to higher prices and lower quality service for American home

buyers and sellers.

               A.     NAR’s Commission-Concealment Rules

         16.   NAR’s Commission-Concealment Rules recommend that MLSs prohibit disclosing

to prospective buyers the total commissions offered to buyer brokers. Such concealment likely

leads to higher prices and lower quality for buyer broker services. All or nearly all of NAR-

affiliated MLSs have adopted a prohibition on disclosing commissions offered to buyer brokers.

This means that while buyer brokers can see the commission that is being offered to them if their

home buyer purchases a specific property—a commission that will ultimately be paid through the

home purchase price that the home buyer, represented by the buyer broker, pays—MLSs conceal

this fee from home buyers.

         17.   The Commission-Concealment Rules are laid out in several places in NAR’s

Handbook, including Policy Statement 7.58, Policy Statement 7.23, Policy Statement 7.3; Section

IV.1.a of the Virtual Office Websites Policy; and Sections 18.3.1 and 19.15 of the Model MLS

Rules.

         18.   NAR’s Commission-Concealment Rules relieve buyer brokers from the necessity

of competing against each other by offering rebates or offering to accept lower commissions.

NAR’s Commission-Concealment Rules also make home buyers both less likely and less able to

                                                 6
          Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 7 of 11




negotiate a discount or rebate off the offered commission. Finally, NAR’s Commission-

Concealment Rules encourage and perpetuate the setting of persistently high commission offers

by sellers and their listing agents. The result is higher prices for buyer broker services.

       19.      Buyer brokers may, in fact, steer potential home buyers away from properties with

low commission offers by filtering out, failing to show, or denigrating homes listed for sale that

offer lower commissions than other properties in the area. When buyers cannot see commission

offers, they cannot detect or resist this type of steering. Steering not only results in higher prices

for buyer broker services, it also reduces the quality of the services that are rendered to the potential

home buyer, making it less likely that the buyer will ultimately be matched with the optimal home

choice. Fear of having buyers steered away from a property is also a strong deterrent to sellers who

would otherwise offer lower buyer broker commissions, which further contributes to higher prices

for buyer broker services.

                B.    NAR’s Free-Service Rule

       20.      Because commissions are offered by home sellers, and buyers do not pay their

buyer brokers directly, it can be difficult for buyers to appreciate that they are nevertheless sharing

with the seller the cost of the buyer broker’s services. NAR’s Free-Services Rule, which has been

widely adopted by NAR-affiliated MLSs, compounds this problem by allowing buyer brokers to

mislead buyers into thinking that the buyer broker’s services are free when they are not. Under the

NAR Code of Ethics, “Unless they are receiving no compensation from any source for their time

and service, REALTORS® may use the term ‘free’ and similar terms in their advertising and in

other representations only if they clearly and conspicuously disclose: (1) by whom they are being,

or expect to be, paid; (2) the amount of the payment or anticipated payment; (3) any condition



                                                   7
          Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 8 of 11




associated with the payment, offered product or service, and; (4) any other terms relating to their

compensation.” (See NAR Code of Ethics, Standard of Practice 12-1).

       21.     NAR’s Free-Services Rule allows brokers to mislead buyers by obscuring the fact

that buyers have a stake in what their buyer brokers are being paid for their services. Buyer broker

fees, though nominally paid by the home’s seller, are ultimately paid out of the funds from the

purchase price of the house. If buyers are told that buyer broker services are “free,” buyers are less

likely to think to negotiate a lower buyer broker commission or to view buyer broker rebate offers

as attractive. In these ways, NAR’s Free-Services Rule likely leads to higher prices for services

provided by buyer brokers.

               C.    NAR’S Commission-Filter Rules and Practices

       22.     NAR’s Commission-Filter Rules and Practices allow buyer brokers to filter MLS

listings that will be shown to buyers based on the level of buyer broker commissions offered. Once

this filtering is performed, some MLSs further permit buyer brokers to affirmatively choose not to

show certain homes to potential home buyers if the buyer broker will make less money because of

lower commissions. Homes may be filtered out in this manner even if they otherwise meet the

buyer’s home search criteria. For example, buyer brokers or agents may use an MLS’s software to

filter out any listing where a buyer broker will receive less than 2.5% commission on the home

sale. The buyer broker would then provide to its home buyer customer only those listings where

the buyer broker would be paid a 2.5% commission or more if the home sale is completed.

       23.     According to Policy Statement 7.58 of NAR’s Handbook, for example,

“Participants may select the IDX listings they choose to display based only on objective criteria

including . . . cooperative compensation offered by listing brokers.” Handbook, at 24 (Policy

Statement 7.58); see also id. at 43 (VOW Policy) (“A VOW may exclude listings from display

                                                  8
          Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 9 of 11




based only on objective criteria, including . . . cooperative compensation offered by listing broker,

or whether the listing broker is a Realtor®.”).

       24.     NAR’s Commission-Filter Rules and Practices, which have been widely adopted

by NAR-affiliated MLSs, facilitates steering by helping buyer brokers conceal from potential

home buyers any property listings offering lower buyer broker commissions. As alleged above,

the practice of steering buyers away from homes with lower buyer broker commissions likely

reduces the quality of buyer broker services and raises prices for buyer broker services, both at the

expense of home buyers.

               D.    NAR’s Lockbox Policy

       25.     NAR and its members have also adopted a policy and practice that limits access to

lockboxes to only those real estate brokers who are members of a NAR-affiliated MLS. Lockboxes

hold the keys to a house to allow brokers and potential buyers to access homes for sale, with

permission from the selling home owner, while continuing to keep the homes secure. Such

lockboxes are accessed by a real estate broker using a numerical code or digital Bluetooth® ‘key’

enabling the real estate broker to show buyers homes that are listed for sale.

       26.     NAR and its affiliated MLSs have adopted a series of rules (set forth in the NAR

Handbook, Policy Statement 7.31) that limit access to lockboxes only to those real estate brokers

that are members of NAR and subscribe to the NAR-affiliated MLS. Licensed, but non-NAR-

affiliated brokers are not allowed to access the lockboxes, thereby depriving those brokers the

ability to show homes listed for sale. This policy and practice effectively deprives licensed real

estate brokers that are not members of NAR from accessing properties for sale to show potential

home buyers, thereby lessening competition for buyer broker services.



                                                  9
         Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 10 of 11




              VI.    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

       27.     NAR’s real estate broker members are direct competitors for the provision of

listing-broker and buyer broker services. Through the rules, policies, and practices alleged above

and challenged in this action, NAR has coordinated and enforced anticompetitive agreements,

which have likely contributed to reduced price competition among buyer brokers and a lower

quality of buyer broker services for home buyers.

       28.     When adopted by NAR Member Boards, the NAR rules, policies, and practices

alleged above and challenged in this action are horizontal agreements that govern and enforce the

conduct of competing MLS brokers and agents that deny prospective home buyers access to

relevant information resulting in higher prices and lower quality for buyer broker services.

       29.     The NAR rules, policies, and practices alleged above and challenged in this action

have an anticompetitive effect in the relevant markets and unreasonably restrain trade in violation

of Section 1 of the Sherman Act, 15 U.S.C. § 1.

                                VII.    REQUESTED RELIEF

       30.     The United States requests that this Court:

               (a)    adjudge that the NAR rules, policies, and practices challenged in this action

                      are unreasonable restraints of trade and interstate commerce, in violation of

                      Section 1 of the Sherman Act, 15 U.S.C. § 1;

               (b)    enjoin and restrain NAR from promulgating, enforcing, or adhering to any

                      rules, policies, or practices that unreasonably restrict competition;

               (c)    permanently enjoin and restrain NAR from establishing the same or similar

                      rules, policies, or practices as those challenged in this action in the future,

                      except as prescribed by the Court;

                                                10
         Case 1:20-cv-03356-TJK Document 1 Filed 11/19/20 Page 11 of 11




              (d)    award the United States such other relief as the Court may deem just and

                     proper to redress and prevent recurrence of the alleged violations and to

                     dissipate the anticompetitive effects of the illegal agreements entered into

                     by NAR; and

              (e)    award the United States the costs of this action.

Respectfully submitted,

COUNSEL FOR PLAINTIFF UNITED STATES

Dated: November 19, 2020

 /s/ Makan Delrahim                                /s/ Samer M. Musallam
 MAKAN DELRAHIM (D.C. Bar #457795)                 Samer M. Musallam* (DC Bar # 986077)
 Assistant Attorney General                        U.S. Department of Justice
 Antitrust Division                                Antitrust Division
                                                   950 Pennsylvania Ave., NW, Suite 3110
 /s/ Michael F. Murray                             Washington, DC 20530
 MICHAEL F. MURRAY (D.C. Bar #1001680)             Tel. 202.598.2990
 Deputy Assistant Attorney General                 Fax: 202.514.9033
                                                   samer.musallam@usdoj.gov
 /s/ Owen M. Kendler
 OWEN M. KENDLER                                   Attorneys for the United States
 Chief
                                                   *LEAD ATTORNEY TO BE NOTICED
 /s/ Lisa A. Scanlon
 LISA A. SCANLON
 Assistant Chief
 Media, Entertainment, and Professional
 Services Section
 U.S. DOJ, Antitrust Division
 450 Fifth St., NW, Suite 4000
 Washington, DC 20001
 Tel. 202.305.8376
 owen.kendler@usdoj.gov
 lisa.scanlon@usdoj.gov




                                              11
